DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CA 2694811. CA discloses all the elements and steps of claims 1 and 11 save for the recited result of having solids 99% free of hydrocarbons. As this result is not a structural element claim 1 is properly .
 Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA ‘811 as applied to claims 1 and 11 above, and further in view of Hukki (US 3428175). The claims define over CA ‘811 in the use of a vacuum to facilitate accumulated foam in the separators. Hukki ‘175 employs a vacuum generator (suction generator at 34 in fig. 4) for multiple tank foam removal. The use of this known technique for its intended purpose would have been obvious to one of ordinary skill before the effective filing date of the claimed invention. 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA ‘811 as applied to claim1 and 11 above, and further in view of Storey (US 5882524). The use of heat to aid in the separation of oily materials from particulates is taught by Storey ‘524 [5, 10]. Heat reduces the viscocity of the oil allowing a beter separation as is well known in the art and taught by Storey ‘524. 
Claims 7-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA ‘811. The use of a holding tank for excess liquids is axiomatic to one of ordinary skill. The use in combination with CA ‘811 would yield no more than a predictable result. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML